BRIGHT, Senior Circuit Judge,
dissenting.
I dissent.
I disagree with the majority’s narrow application of the terms “arising out of” and “related to.” 1 Apparently relying on the fact that Morris’s cause of action against the present defendants arises from the allegedly defective design of the log splitter, the majority limits its analysis to whether the alleged contacts relate directly to the design process. Thus, the majority discounts many of the contacts stemming from the sales contract as not related to the design of the log splitter.2
However, a contract is “ordinarily but an intermediate step serving to tie up prior business negotiations with future consequences which themselves are the real object of the business transaction.” Hoopeston Canning Co. v. Cullen, 318 U.S. 313, 317, 63 S.Ct. 602, 605, 87 L.Ed. 777 (1943). It is the “prior negotiations and contemplated future consequences, along with the terms of the contract and the parties’ actual course of dealing ... that must be evaluated in determining whether the defendant purposefully established minimum contacts within the forum.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 479, 105 S.Ct. 2174, 2185, 85 L.Ed.2d 528 (1985).
Here, the “real object of the business transaction” was the sale of the design itself. Furthermore, the contract contemplated continuing royalties to FWA based, in part, upon the success of that design. Additionally, Wagenhals and Fochtman entered into a consulting agreement with DDI which required them to provide and assist DDI in the engineering, production and sale of the log splitters in Minnesota. Thus, contrary to the majority, I believe the contacts stemming from the negotiation and execution of the contracts relate to Mr. Morris’s cause of action for the defectively designed log splitter and support his claim that personal jurisdiction exists.
Accordingly, I would reverse the district court’s dismissal for lack of personal jurisdiction.

. See, e.g., Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 414, 104 S.Ct. 1868, 1872, 80 L.Ed.2d 404 (1983); International Shoe v. Washington, 326 U.S. 310, 319, 66 S.Ct. 154, 159-60, 90 L.Ed. 95 (1945).


. See ante pp. 1281-82: “Although FWA shipped parts to Minnesota pursuant [to] the sales contract and three times sent its employees there, these actions related to the implementation of the sales contract and the transition of ownership, not to the design of the log splitters;” and, ante p. 1282, “in any event Morris’s injury neither arises from nor is related to FWA’s contractual right to payments from DDI."